                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                   IN THE UNITED STATES DISTRICT COURT                            December 04, 2018
                    FOR THE SOUTHERN DISTRieT OF TEXAS                             David J. Bradley, Clerk
                             HOUSTON DIVISION



FELIX GONZALEZ,                             §
SPN #02323610,                              §
                                            §
                   Plaintiff,               §
                                            §
vs.                                         §               CIVIL ACTION NO. H-18-2205
                                            §
HOUSTON POLICE DEPARTMENT,                  §
et al.,                                     §
                                            §
                   Defendants.              §



                        MEMORANDUM OPINION AND ORDER


      Felix Gonzalez         (SPN #02323610)           has      filed   a    Complaint        for

Violation of Civil Rights under 42 U.S. C.                        §   1983   ("Complaint")

(Docket Entry No. 1) concerning an arrest that resulted in state

court criminal charges.           At the court's request Gonzalez has filed

a "More Definite Statement" of his claims                        (Docket Entry No.           9).

Because    Gonzalez     is       incarcerated,         the      court   is    required         to

scrutinize the claims and dismiss the Complaint,                            in whole or in

part, if it determines that the Complaint "is frivolous, malicious,

or fails to state a claim upon which relief may be granted" or

"seeks monetary relief from a defendant who is immune from such

relief."     2 8 U. S . C.   §    1915A (b) ( 1)   & ( 2)   .   After considering the

pleadings, the court concludes that this case must be dismissed for

the reasons explained below.
                                      I.    Background

        Gonzalez was arrested by several unidentified police officers

on November 1, 2016, and taken to the Harris County Jail, where he

remains in custody as a pretrial detainee. 1 As a result of that

arrest, Gonzalez is facing criminal charges in Harris County Cause

Nos. 1529245 and 1529246. 2                Public records reflect that Gonzalez

has been charged in Cause No. 1529245 with possession with intent

to deliver at least 400 grams of methamphetamine and that he "used

and exhibited a              deadly weapon,         namely,      a   firearm,     during   the

commission of said offense and during the immediate flight from

said offense." 3             Gonzalez has been charged separately in Cause

No.         1529246      with     possession        of    less       than   one     gram   of

methamphetamine. 4              Both indictments are enhanced for purposes of

punishment with allegations that Gonzalez has at least two prior

felony convictions for possession of a controlled substance from

Starr        County     in   2003    (Cause    No.       02CR347)     and   possession     of

marijuana from Harris County in 2008 (Cause No. 1139424).

        On June 28, 2018, Gonzalez filed the pending Complaint under

42 U.S.C.         §   1983 against the Houston Police Department ("HPD") and


        1
      Complaint, Docket Entry No. 1, p. 5; More Definite Statement,
Docket Entry No. 9, p. 2.
        2
            More Definite Statement, Docket Entry No. 9, p. 1.
        3
      Indictment in Cause No. 1529245, available                                through the
Harris    County  District   Clerk's   Office   at                              https://www.
hcdistrictclerk.com (last visited Nov. 30, 2018).
        4
            Id.


                                              -2-
Harris County, Texas. 5                  Gonzalez alleges that the police officers

who arrested him violated the Fourth Amendment when they stopped

and searched the vehicle in which he was a passenger without a

warrant. 6         Gonzalez also alleges that the officers used excessive

force "without provocation" by forcibly removing him from the car,

hitting him in the face, and slamming him to the ground, causing

injury to his "right eye socket and right shoulder." 7                               Gonzalez

seeks        a    total    of    $4   million       in   compensatory damages        for    the

violation of his rights. 8


                                           II.    Discussion

A.      Claims Against HPD

        HPD       is     the    primary defendant          listed by Gonzalez.             As   a

subdivision of the City of Houston, HPD lacks capacity and is not

subject to suit.                 See FED. R. Crv. P.        17; Maxwell v.     Henry,       815

F.   Supp.        213,    215    (S.D.     Tex.    1993); see also Darby v.          Pasadena

Police Dep't,             939 F.2d 311,           313-14   (5th Cir.   1991)   (concluding

that,        as    an     agency      or    subdivision     of   the   city,   the    police

department lacked capacity to be sued as an independent entity) .

Accordingly, the claims against HPD must be dismissed.



        5
            Complaint, Docket Entry No. 1, p. 1.
        6
            Id. at 4.
        7
            Id. at 5.
        8
            Id.

                                                   -3-
B.      Claims Against Harris County

        The    only      other     defendant        listed     in    the     Complaint     is

Harris County.          Gonzalez does not allege facts showing that any of

the     police   officers        involved      in   his     arrest    were    employed     by

Harris County.            Even if      they were,      a     municipal entity is not

vicariously      liable        under   a    theory    of     respondeat      superior     for

wrongdoing committed by its employees.                        See Monell v.      Dep' t    of

Social Services of City of New York, 98 S. Ct. 2018, 2037 (1978).

Gonzalez does not otherwise allege that his rights were violated as

the     result     of    a     constitutionally        deficient       policy     that     is

attributable to Harris County.                Absent such a showing, Gonzalez has

not     stated   an     actionable         claim    against    Harris      County. 9      See

Peterson v. City of Fort Worth, Texas, 588 F.3d 838, 847 (5th Cir.

2009)       ("A municipality is almost never liable for an isolated

unconstitutional act on the part of an employee; it is liable only

for acts directly attributable to it 'through some official action

or imprimatur.'")            (quoting Piotrowski v. City of Houston, 237 F.3d

567, 578 (5th Cir. 2001)).


C.      Remaining Claims

        Gonzalez        does     not   identify       any     of     the     officers     who

participated in his arrest or attempt to name them as John Doe



        9
      Applying this rationale to his claims against HPD, Gonzalez
also fails to establish municipal liability against the City of
Houston. See Piotrowski, 237 F.3d at 578.

                                              -4-
defendants.      Even if he did, any claim that officers violated the

Fourth Amendment during the traffic stop and search incident to his

arrest would be precluded by the rule in Heck v.                           Humphrey,      114

s. Ct. 2364 ( 1994) .            Under that rule a            civil rights plaintiff

cannot       recover       money        damages      based     on        allegations       of

"unconstitutional conviction or imprisonment,                       or for other harm

caused by actions whose unlawfulness would render a conviction or

sentence     invalid,"        without        first   proving    that      the   challenged

conviction     or     sentence         has   been    "reversed      on    direct   appeal,

expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by

a federal court's issuance of a writ of habeas corpus                           [under]    28

u.s.c.   §   2254."     Heck, 114       s. Ct. at 2372.
       Gonzalez's challenge to the traffic stop and ensuing search

that resulted in his arrest implicate the validity of the drug

possession charges that remain pending against him.                        See Wallace v.

Kato, 127 S. Ct. 1091, 1099 n.S (2007)                 ("[A] Fourth Amendment claim

can necessarily imply the invalidity of a conviction, and [] if it

does it must, under Heck, be dismissed."); Johnson v. Bradford, 72

F. App'x 98, 99 (5th Cir. 2003)                (per curiam)    ("There is no merit to

[the   plaintiff's]         contention        that   his   Fourth Amendment         claims

relating to the search of his apartment and seizure of cocaine are

not barred by         [Heck] . " ) .    Because these criminal charges remain

pending against Gonzalez, any Fourth Amendment claim concerning the


                                              -5-
stop and search that resulted in his arrest is subject to dismissal

with prejudice at this time.             See Johnson v. McElveen,           101 F.3d

423, 424 (5th Cir. 1996)           (explaining that claims barred by Heck are

"dismissed with prejudice to their being asserted again until the

Heck conditions are met").

     In addition, Gonzalez's claim that officers used unnecessary

force during the traffic stop "without provocation" implicates the

criminal charges asserted against him in Cause No.                     1529245,      in

which the indictment states that while in possession with intent to

deliver a    controlled substance Gonzalez              "used and exhibited a

deadly weapon,      namely,    a firearm,      during the commission of said

offense and during the immediate flight from said offense. " 10                       A

finding   that Gonzalez        used and exhibited a           firearm during the

offense or the immediate flight therefrom is relevant to whether

the force used against him during the traffic stop was objectively

reasonable and, therefore, not excessive in violation of the Fourth

Amendment.     See Graham v.         Connor,   109 S.   Ct.    1865,   1872     ( 1989)

(explaining that the Fourth Amendment reasonableness inquiry is an

objective    one,   which     is    determined   in   light    of   the    facts   and

circumstances confronting the officers and not 20/20 hindsight) .

     To   prevail    on   an       excessive-force    claim    under      the   Fourth

Amendment, "a plaintiff must show '(1) an injury that (2) resulted


     10
       Indictment in Cause No. 1529245, available through the
Harris    County  District   Clerk's   Office   at htt:ps://www.
hcdistrictclerk.com (last visited Nov. 30, 2018).

                                         -6-
directly and only from the use of force that was excessive to the

need and that        (3)   the force used was objectively unreasonable.'"

Windham v. Harris County, Texas, 875 F.3d 229, 242 (5th Cir. 2017)

(quoting Hamilton v. Kindred, 845 F.3d 659, 662 (5th Cir. 2017)).

Although Gonzalez alleges that he suffered minor injuries when
                                                11
force was used to effect his arrest,                 he does not allege any facts

to   support     a   finding   that    the   force     was   clearly excessive or

unreasonable under circumstances involving an armed suspect.                  See,

~~         Graham, 109 S. Ct. at 1872 ("The calculus of reasonableness

must embody allowance for the fact that police officers are often

forced to make split-second judgments -                in circumstances that are

tense, uncertain, and rapidly evolving - about the amount of force

that is necessary in a particular situation."); Allen v. Cisneros,

815 F.3d 239, 246 (5th Cir. 2016)              (Observing that "police officers

may 'take such steps as [a]re reasonably necessary to protect their

personal safety and to maintain the status quo during the course of

[a traffic] stop.'")         (quoting United States v. Campbell, 178 F.3d

345, 348-49 (5th Cir. 1999)).            Such facts are necessary to state a

plausible claim of excessive force in the Fourth Amendment context.

See, e.g., Cobarobio v. Midland County, Texas, No. M0-13-cv-00111,

2015 WL 13608102, at *12          (W.D. Tex. Jan.        7, 2015)   (dismissing an

excessive-force claim for             failure    to allege sufficient      facts),

aff'd, 695 F. App'x 88 (5th Cir. 2017).                Therefore, the excessive-


      11
           More Definite Statement, Docket Entry No. 9, pp. 2-3, 4.

                                         -7-
force claim raised by Gonzalez will also be dismissed for failure

to state a claim upon which relief may be granted.


                    III.   Conclusion and Order

     Based on the foregoing, the court ORDERS as follows:

     1.   Felix Gonzalez's Complaint for Violation of Civil
          Rights under 42 U.S.C. § 1983 (Docket Entry No. 1)
          is DISMISSED with prejudice.

     2.   The dismissal will count as a STRIKE for purposes
          of 28 u.s.c. § 1983.

     The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the plaintiff.    The Clerk will also send a

copy of this Memorandum Opinion and Order to the Three-Strikes List

at Three Strikes@txs.uscourts.gov.

     SIGNED at Houston, Texas, on this 4th day of December, 2018.




                                      UNITED         DISTRICT JUDGE




                                -8-
